Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of clams 1-3, 8-15 and 18-20 in the reply filed on November 2, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Fernihough et al (‘002) in view of Stenzel et al (‘005).
	Fernihough et al discloses a marine geophysical streamer system and method of using a marine geophysical streamer.  The system includes a survey vessel (10), streamers (20) each including spacers (206) disposed longitudinally within the jacket, the spacers containing geophysical sensors (204) and an alignment preserver (606, 904) disposed within the jacket, the alignment preserver encompassing at least a portion of each of the spacers and configured to urge matching rotational orientations for the geophysical sensors.
	The difference between claims 1 and 12 and Fernihough et al is the claims specify the streamer includes a jacket.
	Stenzel et al discloses a typical sensor streamer and teaches that a sensor streamer typically includes a jacket (30) that covers the exterior of the streamer.
	In view of Stenzel et al it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the streamer of Fernihough et al by including a jacket that covers the streamer and protects the interior of the streamer from water intrusion.  Claims 1 and 12 are so rejected.
	Per claims 11, 13, 14 and 19, see Fernihough et al, paragraph 0089.
Per claim 18, see Fernihough et al, paragraphs 0030-0031.

Claim(s) 1, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al (‘288) in view of the PG-Publication to Fernihough et al (‘002).
	McGowan et al discloses a marine geophysical streamer system and method of using a marine geophysical streamer.  The system includes a survey vessel (12), streamers (17) each including spacers (28) disposed longitudinally within the jacket and an alignment preserver (36, 38) disposed within the jacket, the alignment preserver encompassing at least a portion of each of the spacers.
	The difference between claims 1, 12 and 19 and McGowan et al is the claims specify that the spacers contain geophysical sensors.  Although McGowan et al discloses a streamer having geophysical sensors it is not disclosed where they are located.
	Fernihough et al teaches a streamer where the geophysical sensors are located within the spacers such that it would have been obvious to one of ordinary skill in the art to have modified McGowan et al’s streamer by locating the geophysical sensors within the spacers so as to mitigate noise travelling along the streamer.  Claims 1, 12 and 19 are so rejected.
	Per claim 9, see McGowan et al, Fig. 6.

Allowable Subject Matter
Claims 2, 3, 8, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl